SRNECFR (12/1/10) pjk             UNITED STATES BANKRUPTCY COURT
                                           District of Oregon

In re                                         )
 Mark E. Delong                               ) Case No. 17−34395−pcm11
Debtor(s)                                     )
                                              ) NOTICE TO SERVE
                                              ) DOCUMENT(S)
                                              )
                                              )


TROY SEXTON IS NOTIFIED that a copy of document(s) entitled Order Granting in part, Denying in
part 82 First Amended Motion to Extend Time File a Plan & Disclosure Statement (Granted) and
Extend the Exclusivity Period (Denied) filed by Debtor Mark E included as additional PDF file(s) in the
Notice of Electronic Filing (NEF) of this document, and any additional required attachment(s) must be
immediately served on all appropriate parties as follows:

  1. Before serving the copies you must:

      a. [If there is a Notice of Hearing enclosed] Place the Notice of Hearing on top of any other
         documents to be served on paper.

      b. Attach copies of any attachments originally filed with the document to be served, unless that is not
         required by the Certificate of Service on that document; and

      c. [If there is a Certificate of Service on the document to be served] Attach copies of any other
         document(s) required by the certificate.

       Do not attach a copy of this Notice.

  2. Within 14 days of the date below, unless an order on the document to be served provides otherwise,
     you must file a completed, dated, and signed certificate of service, without any attachments, that links
     to the original document and, unless you use a certificate included on the document to be served,
     includes: (a) a certification that you served the document(s) on all appropriate parties, and (b) a
     clearly identified list of the names and addresses of all parties served conventionally using paper.


Dated: 4/6/18                                                               Clerk, U.S. Bankruptcy Court
                                                                            1001 SW 5th Ave #700
                                                                            Portland, OR 97204




                           Case 17-34395-pcm11        Doc 94-1     Filed 04/06/18
